HAN ALSO N, J.
On the1 former appeal in this case, we decided after grave consideration, that the lien on real estate conferred by the statute upon the State and county by section 3921 of the Code, and which by force of section 4078 is assigned to the purchaser at tax sale, when the sale of the property for any cause is ineffectual to pass the title to him, exists only for the taxes for the particular year or years for which it was sold. It was further held, that the lien thus created in favor of the purchaser, wliem invalid for any other reason than that *551the taxes were not due, does not arise and is not betowed for taxes paid subsequent to the purchase, except at the end- aud as a result of a judgment in ejectment for the land sold, as, authorized by sections 4083-4; and that a purchaser, as in, this case, who has subsequently to his purchase, paid taxes on the property purchased by himr but in whose favor there has been no judgment rendered in an action of ejectment for the lands sold and purchased, cannot maintain a bill in equity to- enforce a lien arising from the payment of taxes for years subsequent to his purchase. The statute creating the lien, as was-held, also created the remedy at law for the collection of such taxes, which must be pursued.
The. lands were sold in 1894 for taxes- assessed -against them for the year 1893. This suit was instituted, primarily, not to enforce the lien of the State-, assigned under the statute to the purchaser, for the purchase money paid at the tax sale in 1894 for the collection of the taxes for 1893; but its chief object was to enforce the. lien for taxes for years subsequent thereto-, when no 'such lien, existed, and could not exist under the statute, except at the end of an ejectment suit- in favor of complainant, the purchaser, as provided in said section 49P3. The two liens, the- one conferred by section 4078, on the State and county, and upon the purchaser under that section, when a tax sale by the) State wa,s ineffectual to pass the title to him; and the other, for taxes voluntarily paid by the purchaser in a subsequent year or years, arising only at the end of an ejectment suit for the lands, were held to be distinct, as much so- as two different mortgages on the same land to- different persons, and that these two liens are bestowed on different persons, on different conditions, the latter having a 32 per cent, penalty imposed, by way of interest, not attached to the former, and embracing municipal taxes, which the lien given to the State does not cover. We then said: ‘‘B may be if the proceeding bad been to enforce the- lien of the’ State for the year 1893, assigned under the statute, to complainant, that the chancery court, by virtue of its jurisdiction generally to enforce liens, when no other adequate, legal remedy exists o-r is provided, would have-had jurisdiction to entertain the action.” At first w-‘ *552reversed t-lie decree and dismissed the bill, on. the ground that the chancery court had no1 jurisdiction to enforce the alleged lien. We were afterwards invited, on an application for a rehearing, to reconsider onr holdings, and on elaborate argument, by counsel on- brief, we decline'! to do so, but modified our ruling to the extent.of reversing and remanding the cause. We are uoav again requested to- review our former decision. This appeal is confessedly a second application to rehear the case on the principles then announced. We are satisfied with the decision, heretofore rendered, and must decline to interfere Avitli it.
On the remandment of the cause, however, the complainant amended its bill by the addition of much mat-tea* ave regard as entirely irrelevant to the issues, and claims that it has a lien for the amount bid at the State and county tax sale made in 1894 for taxes for the year 1893, and that as assignee of the rights and liens of the State and county, under section 4078 of the Code, it has the right to enforce in equity its assigned lien for the taxes of that; year. Complainant also claims the right to be subrogated to- Avha.t it. alleges to be the rights of the State and county, and of the city of Sheffield, and entitled to he reimbursed the money voluntarily paid by it as owner of the lands to each of these, for the years subsequent, to the year 1893.
The defendant demurred, on grounds, substantially, that complainant had no lien enforceable in equity for the amounts paid by it for the taxes of 1893, to- the State and county, nor for taxes; paid by it for any years subsequent thereto, to the State, county and city. The chancellor sustained the deimurrer on all the grounds except the first, holding, that there Avas no equity in the hill as amended, except in so far as it seeks to enforce the lien for the purchase: money paid at the tax sale for the year 1893. The complainant appeals to reverse that decree.
For the taxes for years subsequent to 1893, voluntarily paid hv complainant, as has appeared, it had, and acquired no lien. There had been no sale of the property by the State to enforce its tax lien on the property. *553and the defendant acquired none by way of assignment from the State. The State and county’s liens were extinguished when complainant went! forward and paid the taxes for these years. It is not shown that defendant ever agreed toi pay these taxes, or became in any wise obligated to do so, as surety or otherwise. The taxes assessed against the lands for the years subsequent to their sale in 1894, were assessed, or given in for taxes by the complainant for itself, and not as agent of the defendant, or by virtue ¡of any relation between the two, and so far as defendant was concerned, as to these matters, the complainant was a mere volunteer. The payments were made, not for or on account of defendant because of any supposed interest, or on account of any lien or incumbrance on the land with which, defendant had any connection. Indeed no lien existed. — Foster v. Trustees, 3 Ala. 302; Newbold v. Smart, 67 Ala. 329; Allev v. Caylor, 120 Ala. 252; Faulk v. Calloway, 123 Ala. 326; Gray v. Benson, 129 Ala. 406; Motes v. Robinson, 133 Ala. 630.
We have not been shown, nor are we able to' discover, upon what principle the doctrine of subrogation contended for can. under the facts of the case, be here invoked and applied.
We find no error in the decree below and it is affirmed.
Affirmed.